                   Case 20-10343-LSS            Doc 5642       Filed 07/20/21        Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                               Debtors.
                                                                Ref. D.I. 5348, 5532, 5601

              DECLARATION OF CATHERINE NOWNES-WHITAKER REGARDING
               THE THIRD-PARTY MOTION FOR CORRECTION AND RESPONSE

             I, Catherine Nownes-Whitaker, being duly sworn, hereby deposes and states as follows:

             1.      I am over the age of eighteen years and I am not individually a party to these

proceedings.

             2.      I am the Chief Operating Officer of Omni Agent Solutions (“Omni”), which has

been retained as the claims and noticing agent to Boy Scouts of America (the “BSA”) and

Delaware BSA, LLC, the non-profit corporations that are debtors and debtors in possession in the

above-captioned chapter 11 cases (together, the “Debtors”).

             3.      I submit this affidavit in support of the Debtors’ Response to Third-Party Motion

for Correction and Response [D.I. 5532] (the “Response”) and in response to the Third-Party

Motion for Correction and Response [D.I. 5348] (the “Correction Motion”) and the Third-Party

Motion for Audit of Agent Records and Assignment of Counsel [D.I. 5601] (the “Audit Motion”).

Except as otherwise noted, I have personal knowledge of the matters set forth herein and, if called

and sworn as a witness, I could and would testify competently thereto.



1
             The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
             identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
             Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
               Case 20-10343-LSS            Doc 5642        Filed 07/20/21        Page 2 of 3




        4.      On June 15, 2021, the clerk of the United States Bankruptcy Court for the District

of Delaware (the “Clerk”) docketed the Correction Motion on behalf of the Movant. 2 As detailed

in the Correction Motion, the Movant requested that his contact information be updated to reflect

the address listed in the Correction Motion and that he receive confirmation that this update has

occurred.

        5.      As described in the Response, at the Debtors’ direction, Omni updated the claims

register and any relevant service lists with the Movant’s mailing address listed in the Correction

Motion. On June 22, 2021, Omni sent a letter to the Movant at the updated mailing address,

confirming that the Movant’s address was updated. The envelope mailing label containing the

letter inadvertently misspelled “Institute” as “Institude” although the letter itself did not contain

this error.

        6.      On July 15, 2021, the Clerk docketed the Audit Motion on behalf of the Movant.

The Movant requested notification that the Movant’s mailing address has been corrected and an

audit of Omni’s database containing all claimant information.

        7.      The error on the envelope mailing label was an inadvertent and isolated clerical

error. Omni has confirmed that this inadvertent misspelling was isolated to the mailing label only,

and Omni’s claims register and service lists reflect the Movant’s correct address as listed in the

Correction Motion.

        8.      Omni has not received any other communications from other claimants regarding

Omni’s claims register or address database containing an incorrect mailing address. Omni also




2
        The Movant’s identity will remain confidential pursuant to the Final Order (I) Authorizing the Debtors to
        File (A) a Consolidated List of Counsel Representing the Largest Numbers of Abuse Victims and (B) a
        Consolidated List of Other Unsecured Creditors of the Debtors, (II) Authorizing and Approving Special
        Noticing and Confidentiality Procedures, and (III) Granting Related Relief [D.I. 274].
              Case 20-10343-LSS          Doc 5642     Filed 07/20/21     Page 3 of 3




promptly updates its claims register and address database when new or updated addresses are

provided by claimants. Furthermore, Omni regularly reviews its claims register, service lists and

address database and believes the claims register, service lists and address database are correct and

accurate to the best of its knowledge.

               I declare under the penalty of perjury that the foregoing is true and correct.



 Executed on: July 20, 2021                      /s/ Catherine Nownes-Whitaker
              Woodland Hills, California         Chief Operating Officer
                                                 Omni Agent Solutions
